437 F.3d 917
UNITED STATES of America, Plaintiff-Appellee,v.Christopher Ray PLOUFFE, Defendant-Appellant.
No. 05-30045.
United States Court of Appeals, Ninth Circuit.
February 13, 2006.

1
Joseph E. Thaggard, Esq., Office of the U.S. Attorney, Great Falls, MT, for Plaintiff-Appellee.


2
Jeremy S. Yellin, Esq., Havre, MT, for Defendant-Appellant.


3
Before RONALD M. GOULD and MARSHA S. BERZON, Circuit Judges, and WILLIAM W SCHWARZER,* District Judge.

ORDER

4
The parties are directed to file supplemental letter briefs addressing whether the court has jurisdiction to review the reasonableness of Appellant's sentence, which is within the Guidelines range, in light of United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005); our pre-Booker precedent such as United States v. Reed, 914 F.2d 1288 (9th Cir. 1990), and United States v. Pelayo-Bautista, 907 F.2d 99 (9th Cir. 1990); and the holding of Miller v. Gammie, 335 F.3d 889, 893, 900 (9th Cir. 2003) (en banc).


5
The parties are directed to file simultaneous letter briefs on or before fifteen (15) days from the filed date of this order. The briefs shall not exceed fifteen (15) pages (double-spaced)



Notes:


*
 The Honorable William W Schwarzer, Senior United States District Judge for the Northern District of California, sitting by designation. or 4,200 words and may be in the form of letters to the clerk of this court